STOCKHOLDER VOTING AGREEMENT

          STOCKHOLDER VOTING AGREEMENT, dated as of September 10, 2004 (the
“Agreement”), among INTERPOOL, INC., a Delaware corporation (the “Company”), and
the undersigned beneficial owners (the “Stockholders”) of certain shares of the
common stock, par value $.001, of the Company (“Company Common Stock”).

W I T N E S S E T H:

          WHEREAS, the Company proposes to enter into agreements with Greywolf
Capital Partners II, LP, Greywolf Capital Overseas Fund, Greywolf High Yield
Master Fund, Caspian Capital Partners, LP, Mariner LDC, Mariner Opportunities
Fund, LP, Mariner Voyager Master Fund LTD, Riva Ridge Master Fund, LTD and
Goldman, Sachs & Co. (collectively, the “Purchasers”) pursuant to which the
Purchasers would purchase, in a private transaction, certain newly issued
securities of the Company for a total purchase price of approximately
$150,000,000; and

          WHEREAS, in connection therewith, the Company will enter into a
Warrant Agreement, to be dated as of September 10, 2004 (as amended,
supplemented or replaced from time to time, the “Warrant Agreement”), providing
for the issuance by the Company to the Purchasers of certain Common Stock
Purchase Warrants (the “Warrants”) to purchase up to an aggregate of
approximately 8,333,333 shares of Company Common Stock (the Company Common Stock
issuable upon exercise of the Warrants being referred to herein as the “Warrant
Shares”) at an exercise price of $18 per share; and

          WHEREAS, the Company intends to seek approval by its stockholders, at
a meeting or otherwise, of the issuance of the Warrant Shares upon exercise of
the Warrants in accordance with the terms of the Warrants and the Warrant
Agreement; and

          WHEREAS, the Stockholders are collectively the beneficial owners of,
and possess the power to vote or direct the voting of, certain shares of Company
Common Stock, constituting in the aggregate more than 50% of the outstanding
shares of Company Common Stock (the “Shares”), and desire to enter into this
Agreement in order to induce the Company and the Purchasers to consummate the
transactions described above;

          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements set forth herein, intending to be legally bound hereby, the parties
hereto agree as follows:

           1.      Agreement to Vote. At such time as the Company conducts a
meeting of, solicits written consents from, or otherwise seeks a vote of, its
stockholders for the purpose of considering the Warrant Agreement, each of the
undersigned Stockholders agrees to duly and validly vote, or cause to be voted,
all the Shares over which such Stockholder possesses voting power, in favor of
approving the Warrant Agreement and the issuance of the Warrant Shares upon
exercise of the Warrants in accordance with the terms of the Warrants and the
Warrant Agreement. The Stockholders will have at all times the right to vote the
Shares, in their sole discretion, with respect to all matters other than as
expressly provided in the preceding sentence.

           2.      Representations and Warranties of Stockholders. Each of the
Stockholders hereby represents and warrants as follows:

(a)      As of the date hereof, the Stockholders are collectively the beneficial
owners of, and possess the power to vote or direct the voting of, a number of
Shares which represent in the aggregate more than 50% of the outstanding shares
of Company Common Stock.


(b)      The Shares subject to this Agreement include all shares of Company
Common Stock with respect to which such Stockholder has the right, power or
authority to vote or direct the vote.


(c)      Such Stockholder has all requisite power and authority to execute and
deliver this Agreement, to vote (or cause the voting of ) the Shares
beneficially owned by such Stockholder in accordance with Section 1 hereof, and
otherwise to perform such Stockholder's obligations hereunder. This Agreement
has been duly executed and delivered by such Stockholder and constitutes the
valid and binding agreement of such Stockholder, enforceable against such
Stockholder in accordance with its terms (except as enforcement may be limited
by bankruptcy, insolvency and similar laws affecting creditors rights generally
and by general equitable principles).


           3.      Transfer of Shares. Each of the Stockholders agrees that,
until the time of the stockholder vote described in Section 1 hereof, such
Stockholder will not transfer any Shares beneficially owned by such Stockholder,
or take any other voluntary action that would result in such Stockholder ceasing
to have the power to vote (or cause the voting of) such Shares, without first
obtaining an agreement in writing of the transferee to fully comply with this
Agreement.

           4.      Third Party Beneficiaries. The Purchasers shall be deemed to
be third party beneficiaries of this Agreement and, together with the Company,
shall have the right to enforce the terms hereof. No other persons or entities
shall be deemed to be third party beneficiaries hereof.

           5.      Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by the Stockholders in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Company and the Purchasers shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by the Stockholders and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they may be entitled at law or in equity.

           6.      Amendments; Counterparts. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by all of the parties hereto. This Agreement may be
executed in counterparts, all of which taken together shall constitute one
agreement.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first written above.

INTERPOOL, INC.


By:                                        
      Name:
      Title:


STOCKHOLDERS:


                                       
Martin Tuchman


                                       
Warren L. Serenbetz


RADCLIFF GROUP, INC.

By:                                        
      Name:
      Title:

HICKORY ENTERPRISES, L.P.

By:                                        
      Name:
      Title:

                                       
Warren L. Serenbetz, Jr.

                                       
Raoul J. Witteveen


                                       
Arthur L. Burns


RADCLIFF GROUP, INC.

By:                                        
      Name:
      Title:

                                       
Paul H. Serenbetz

                                       
Stuart W. Serenbetz

                                       
Clay R. Serenbetz